DETAILED ACTION 
1.	This action is in response to Application No. 16/537,671 originally filed 08/12/2019. Amendment presented on 03/16/2021 which provides claims 1 - 3, 6, 10 - 11, 16 - 18 and 21 are amended is hereby acknowledged. Claims 12 and 15 are cancelled. Currently claims 1 - 11, 13 - 14 and 16 - 21 are pending.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.    Claims 1 - 11, 13 - 14 and 16 - 21 are allowed over the prior art of record.
4.    Claims 12 and 15 had been cancelled.
5.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OTA “US 2013/0207564” and Sato “US 2012/0138940” and OTA “US 2016/00042692” as a whole teach a majority of the limitations which is similar to the applicant's claimed invention but fail to teach of said claimed features. 
The following is an examiner's statement of reasons for allowance: Claims 1 - 11, 13 - 14 and 16 - 21 are allowable for the reasons argued by the Applicant in the Remarks filed on March 16, 2021 and indicated the previous office action.                      
6.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                  

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626